Name: Council Regulation (EC) No 3087/95 of 21 December 1995 amending Regulation (EC) No 3372/94 allocating, for 1995, catch quotas between Member States for vessels fishing in Lithuanian waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport;  Europe
 Date Published: nan

 30 . 12 . 95 IEN Official Journal of the European Communities No L 330/97 COUNCIL REGULATION (EC) No 3087/95 of 21 December 1995 amending Regulation (EC ) No 3372/94 allocating, for 1995 , catch quotas between Member Sates for vessels fishing in Lithuanian waters. Whereas the consultations with Lithuania have been concluded and, as a result, a catch quota of 130 tonnes of cod has been allocated by Lithuania to the Community, on behalf of Finland, in the Lithuanian exclusive economic zone; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ), THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 96 of the 1994 Act of Accession , fisheries agreements concluded by the Republic of Finland with third countries are to be managed by the Community; Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the Republic of Finland and the Republic of Lithuania of 7 June 1993 , the Community, on behalf of Finland, and Lithuania have held consultations concerning their mutual fishing rights for 1995 ; Whereas Regulation (EC ) No 3372/94 ( 2 ) allocates , for 1995 , catch quotas between Member States for vessels fishing in Lithuanian waters; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 3372/94 shall be replaced by the text in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1995 . For the Council The President L. ATIENZA SERNA ( } ) OJ No L 389 , 31 . 12 . 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OT No L 363 , 31 . 12 . 1994, p. 100. ( 3 ) OJ No L 261 , 20 . 10. 1993 , p. 1 . No L 330/98 1 EN | Official Journal of the European Communities 30 . 12 . 95 ANNEX 'ANNEX Allocation of Community catch quotas in Lithuanian waters for 1995 (in tonnes, fresh round weight} Species ICES division Communitycatch quotas Quotas allocated to Member States Cod III d 1 905 i 1 ) Denmark Finland Germany Sweden 655 f 1 ) 130 295 t 1 ) 825 Herring II d 3 200 Denmark Germany Sweden 1 715 1 285 200 Salmon II d 3 500 (2 ) Denmark Germany Sweden 1 800 ( 2 ) 200 ( 2 ) 1 500 ( 2 ) Sprat II d 10 500 Denmark Germany Sweden 5 295 1 575 3 000 Flatfish II d 25 Sweden 25 (') Including a transfer of 325 tonnes of cod obtained under Recommendation 8 of the 20th session of the International Baltic Sea Fishery Commission , which can be fished in the waters of the Community as constituted before enlargement; Denmark : 225 tonnes; Germany: 100 tonnes . (2 ) Number of individual fish .'